      Case 1:18-cv-10648-GBD-SDA Document 17 Filed 06/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Lisania D. Arias et al.,                                                6/29/2020

                                 Plaintiffs,
                                                           1:18-cv-10648 (GBD) (SDA)
                     -against-
                                                           ORDER FOR
 Jacob Hanocka et al.,                                     TELEPHONE CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties shall appear via Telephone for a conference in the above-captioned matter

on Tuesday, July 7, 2020, at 12:00 p.m. At the scheduled time, the parties shall each separately

call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:          New York, New York
                June 29, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
